UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4431


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DONTE BERNARD BAKER, a/k/a Tay, a/k/a Donnie,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:11-cr-00426-JKB-1)


Submitted:   October 22, 2014             Decided:   October 29, 2014


Before KING, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stuart O. Simms, Matthias L. Niska, BROWN, GOLDSTEIN & LEVY,
LLP, Baltimore, Maryland, for Appellant. Rod J. Rosenstein,
United States Attorney, Anthony J. Enright, Special Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donte Bernard Baker pleaded guilty to conspiracy to

participate in racketeering activity, in violation of 18 U.S.C.

§   1962(d)       (2012);    conspiracy         to    commit    murder      in   aid    of

racketeering, in violation of 18 U.S.C. § 1959(a)(5) (2012); and

possession of a firearm in furtherance of a drug trafficking

offense,     in    violation    of    18    U.S.C.        §   924(c)   (2012).         The

district court sentenced Baker to 480 months of imprisonment and

he now appeals.       Finding no error, we affirm.

             Baker first argues on appeal that the district court

erred in denying his motion to withdraw his guilty plea.                                We

review   a    district      court’s   denial         of   a   motion   to   withdraw     a

guilty plea for abuse of discretion.                      United States v. Dyess,

478 F.3d 224, 237 (4th Cir. 2007).                        A defendant seeking to

withdraw his guilty plea bears the burden of demonstrating that

withdrawal should be granted.              Id.

             In deciding whether to permit a defendant to withdraw

his guilty plea, a district court should consider:

     (1)   whether  the  defendant has  offered  credible
     evidence that his plea was not knowing or otherwise
     involuntary; (2) whether the defendant has credibly
     asserted his legal innocence; (3) whether there has
     been a delay between entry of the plea and filing of
     the motion; (4) whether the defendant has had close
     assistance of counsel; (5) whether withdrawal will
     cause prejudice to the government; and (6) whether
     withdrawal will inconvenience the court and waste
     judicial resources.


                                            2
United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).

“To     prevail     on    [the      fourth]        factor,    [a      defendant]        must

demonstrate       (1) that    his    counsel’s        performance         fell   below    an

objective standard of reasonableness and (2) that there was a

reasonable probability that, but for counsel’s error, he would

not have pleaded guilty and would have insisted on going to

trial.”     United States v. Bowman, 348 F.3d 408, 416 (4th Cir.

2003) (internal quotation marks omitted).                         We have thoroughly

reviewed    the    record    and     find     no    abuse    of     discretion     in    the

district court’s denial of Baker’s motion to withdraw his guilty

plea.

            Baker        argues     that    the      sentence        is    substantively

unreasonable.       We review a sentence for reasonableness, applying

an abuse of discretion standard.                     Gall v. United States, 552
U.S. 38, 51 (2009); see also United States v. Layton, 564 F.3d
330, 335 (4th Cir. 2009).                Based upon our review of the record

and the district court’s statements at sentencing, we conclude

that    Baker     has    failed     to   demonstrate         that    the    sentence      is

unreasonable.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented       in    the    materials




                                            3
before this court and argument would not aid in the decisional

process.

                                                      AFFIRMED




                              4